NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAR 23 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 HONGLI MA,                                         No. 13-73207

              Petitioner,                           Agency No. A088-292-399

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Hongli Ma, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Ma’s omission from her asylum application statement of 17 years of

forced re-education classes and a threat of punishment for failing to continue to

attend the classes, and on a discrepancy as to why Ma was not required to have an

intrauterine device after her first pregnancy. See id. at 1048 (adverse credibility

determination was reasonable under the “totality of the circumstances”); see also

Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011) (adverse credibility

finding supported by substantial evidence when added details told a different, more

compelling story of persecution). Ma’s explanations for the omission and

discrepancy do not compel the contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Further, Ma’s corroborative evidence does not rehabilitate

her testimony. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014). In the

absence of credible testimony, Ma’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

                                          2                                   13-73207
      Finally, Ma’s CAT claim also fails because it is based on the same testimony

the agency found not credible, and the record does not otherwise compel the

conclusion that it is more likely than not she would be tortured if returned to

China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                   13-73207